United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 15-1522
                     ___________________________

                               Kevin Fernandez

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

     State of North Dakota; North Dakota Department of Corrections and
  Rehabilitation; Leann K. Bertsch; Deputy Warden Branson; Unit Manager
  Conway; Deputy Warden Foster; Senior Correctional Officer Ross; Warden
              Schmalenberger; Correctional Caseworker Schwere

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
                 for the District of North Dakota - Bismarck
                                ____________

                       Submitted: September 8, 2015
                         Filed: September 9, 2015
                              [Unpublished]
                              ____________

Before WOLLMAN, SMITH, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.
      Inmate Kevin Fernandez appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. Having jurisdiction under 28 U.S.C.
§ 1291, this court has conducted de novo review of the record, see Murchison v.
Rogers, 779 F.3d 882, 886-87 (8th Cir. 2015), and has carefully considered
Fernandez’s arguments for reversal.

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Daniel L. Hovland, United States District Judge for the District
of North Dakota, adopting the report and recommendations of the Honorable Charles
S. Miller, Jr., United States Magistrate Judge for the District of North Dakota.

                                         -2-